 



Exhibit 10.2
DEARBORN BANCORP, INC.
2005 Long-Term Incentive Plan
RESTRICTED STOCK AWARD AGREEMENT
Grantee:
Number of Restricted Shares Granted:
Grant Date:
     THIS RESTRICTED STOCK AWARD AGREEMENT is effective as of the Grant Date
stated above, by and between Dearborn Bancorp, Inc. and the Grantee.
     WHEREAS, the Restricted Stock described in this Agreement have been granted
to the Grantee pursuant to, and are governed by, the Plan;
     NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
     1. Restricted Stock Grant. Subject to the terms and conditions of this
Agreement, the Company hereby grants to Grantee the number of shares of
Restricted Stock as specified above.
     2. Restricted Period. The shares of Restricted Stock are subject to the
restrictions contained in this Agreement and the Plan during the Restricted
Period. The restrictions will lapse and the Restricted Stock will become
transferable and non-forfeitable as of the Vesting Date if the Vesting Criteria
set forth in the attached Schedule A — Vesting Criteria Schedule have been met.
If the Vesting Criteria are not met as of the Vesting Date, the Grantee’s rights
to the Restricted Stock will be

 



--------------------------------------------------------------------------------



 



immediately forfeited. The Committee will determine in its sole discretion
whether the Vesting Criteria are met.
     3. Accelerated Vesting. Notwithstanding the satisfaction of the Vesting
Criteria referred to in Section 2 of this Agreement, all shares of Restricted
Stock shall become 100% vested upon the date of a Change in Control.
     4. Delivery of Shares or Cash. Within thirty days after the shares of
Restricted Stock have vested, the Company at the election of the Committee
(a) shall deliver to Grantee certificates for the number of shares of Restricted
Stock that have vested pursuant to Sections 2 or (b) pay to the Grantee in cash
the Fair Market Value of such shares as of the date of vesting, or (c) deliver
to the Grantee a combination of stock and cash.
     5. Dividend and Voting Rights. During the Restriction Period, the Grantee
shall have the right to receive dividends in cash or as a stock dividend in
respect of such shares of Restricted Stock and shall have the right to vote such
shares as the record owner thereof. Unless otherwise determined by the
Committee, any dividends whether in cash or as a stock dividend payable to the
Grantee during the Restriction Period shall be held by the Company in a special
account for the benefit of the Grantee and be distributed to the Grantee only if
and when the applicable Restricted Shares vest.

2



--------------------------------------------------------------------------------



 



     6. Share Certificates. Each certificate issued for Restricted Shares shall
be registered in the name of the Grantee and deposited with the Company or its
designee. At the end of the Restriction Period, a certificate representing the
number of shares which have vested and to which the Grantee is then entitled
shall be delivered to the Grantee free and clear of the restrictions. If the
Vesting Criteria are not met at the end of the Restriction Period, the
certificates for such number of Restricted Shares shall be cancelled.
     7. Deferral of Exercise or Delivery of Shares. Notwithstanding any
provision in this Agreement to the contrary, if any law or regulation of any
governmental authority having jurisdiction in the matter requires the Company,
the Committee or the Grantee to take any action or refrain from action in
connection with the delivery of Restricted Stock under this Agreement, or to
delay such delivery, then the delivery of such shares shall be deferred until
such action has been taken or such restriction on action has been removed.
     8. Termination for Cause or Without Consent. Notwithstanding anything in
this Agreement to the contrary, if the Company terminates the Grantee’s
employment for Cause prior to a Change in Control, or the Grantee’s employment
is terminated voluntarily by the Grantee and without the consent of the Company,
this Agreement shall be terminated and all Restricted Stock granted to the
Grantee under this Agreement shall be cancelled, regardless of whether the
Vesting Criteria set forth on

3



--------------------------------------------------------------------------------



 



Schedule A have been met on or before such termination date, unless and to the
extent that the Committee determines that such forfeiture would violate
applicable law.
     9. Misconduct. The Grantee shall forfeit all rights in his or her
Restricted Stock granted under the Plan, and all such outstanding Restricted
Stock shall automatically be cancelled and lapse, if the Committee determines
that the Grantee has (i) used for profit or disclosed to unauthorized persons,
confidential information or trade secrets of the Company, (ii) breached any
contract with or violated any fiduciary obligation to the Company, including
without limitation, a violation of any Company code of conduct, (iii) engaged in
unlawful trading in the securities of the Company or of another company based on
information gained as a result of the Grantee’s employment or other relationship
with the Company, or (iv) committed a felony or other serious crime.
     10. Termination and Employment. If the employment of the Grantee is
terminated prior to the Vesting Date otherwise that as provided in Section 3,
the Grantee’s rights to all of the Restricted Stock will be immediately
forfeited.
     11. General Provisions. The Grantee acknowledges that he has read,
understands and agrees with all of the provisions in this Agreement and the
Plan, including (but not limited to) the following:
     (a) Authority of Committee. The Committee shall have all the authority set
forth in the Plan including, but not limited to, the authority to administer the
Agreement and the Plan; and to adopt or establish such rules, regulations and
agreements,

4



--------------------------------------------------------------------------------



 



guidelines, procedures and instruments which are not contrary to the terms of
the Plan which it believes are necessary or advisable for the administration and
operation of the Agreement and the Plan. Any dispute or disagreement which
arises under this Agreement or the Plan shall be resolved by the Committee in
its absolute discretion. Any such determination, interpretation, resolution, or
other action by the Committee shall be final, binding and conclusive with
respect to the Grantee and all other persons affected thereby.
     (b) Notices. Any notice which is required or permitted under this Agreement
shall be in writing (unless otherwise specified in the Agreement or in a writing
from the Company to the Grantee), and delivered personally or by mail, postage
prepaid, addressed as follows: (i) if to the Company, at 1360 Porter Street,
Dearborn, Michigan 48124-2823, Attention: Corporate Secretary, or at such other
address as the Company by notice to the Grantee may have designated from time to
time; (ii) if to the Grantee, at the address indicated in the Grantee’s
then-current personnel records, or at such other address as the Grantee by
notice to the Company may have designated from time to time. Such notice shall
be deemed given upon receipt.
     (c) Taxation. The Grantee shall be responsible for all applicable income
and withholding taxes and the employee share of FICA taxes with respect to any
compensation income generated with respect to his or her vested Restricted Stock
under this Agreement. The Company may reduce the number of shares of Restricted
Stock to pay the applicable FICA withholding taxes on the vested Restricted
Stock and any federal and state income tax withholdings related to such FICA
amount.

5



--------------------------------------------------------------------------------



 



     (d) Nontransferability. This Agreement and the Restricted Stock granted to
the Grantee shall be nontransferable and shall not be sold, assigned,
transferred or otherwise disposed of, or mortgaged, pledged or otherwise
encumbered by the Grantee to any other person, except as specifically permitted
in this Agreement. No assignment or transfer of this Agreement or the rights
represented thereby, whether voluntary or involuntary, or by operation of law or
otherwise, shall vest in the assignee or transferee any interest or right
whatsoever, except as specifically permitted in this Agreement. The Agreement
shall terminate, and be of no force or effect, immediately upon any attempt to
assign or transfer the Agreement or any of the Restricted Stock to which the
Agreement applies.
     (e) Not an Employment Contract. This Agreement shall not be deemed to limit
or restrict the right of the Company to terminate the Grantee’s employment at
any time, for any reason, with or without cause, or to limit or restrict the
right of the Grantee to terminate his employment with the Company at any time.
     (f) Amendment or Termination. This Agreement may be amended or terminated
at any time by the mutual agreement and written consent of the Grantee and the
Committee, but only to the extent permitted under the Plan. The Committee shall
have the right to amend the Vesting Criteria set forth on Schedule A to the
Agreement prior to any shares of Restricted Stock becoming vested.
     (g) Governing Instrument. This Agreement is subject to all terms and
conditions of the Plan and shall at all times be interpreted in a manner that is
consistent with the intent, purposes, and specific language of the Plan.

6



--------------------------------------------------------------------------------



 



     (h) Severability. If any provision of this Agreement should be held illegal
or invalid for any reason by the Committee or court of applicable jurisdiction,
such determination shall not affect the other provisions of this Agreement, and
it shall be construed as if such provision had never been included herein.
     (i) Headings/Gender. Headings in this Agreement are for convenience only
and shall not be construed to be part of this Agreement. Any reference to the
masculine, feminine or neuter gender shall be a reference to other genders as
appropriate.
     (j) Governing Law. This Agreement shall be construed, and its provisions
enforced and administered, in accordance with the laws of the State of Michigan
and, where applicable, federal law.
     12. Definitions. All capitalized terms shall have the meaning set forth in
the Plan or, if not defined in the Plan, shall be defined as set forth below.
     (a) Cause means (a) willful and continued failure by Grantee substantially
to perform Grantee’s duties and obligations to the Company (other than any such
failure resulting from Grantee’s Disability), (b) the willful engaging by
Grantee in misconduct which is materially injurious to the Company, monetarily
or otherwise, or (c) a conviction for or plea of novo contendere to a felony
under the laws of any state within the United States or of the United States.
     (b) Change in Control has the meaning specified in Section 8 of the Plan.

     (c) Company means Dearborn Bancorp, Inc. and its subsidiaries.
     (d) Grant means the number of shares of Restricted Stock specified on the
first page of this Agreement.

7



--------------------------------------------------------------------------------



 



     (e) Grant Date means the date set forth on the first page of this
Agreement.

     (f) Grantee means the person named on the first page of this Agreement.
     (g) Plan means the Dearborn Bancorp, Inc. 2005 Long-Term Incentive Plan, as
adopted by the Board of Directors on April 12, 2005, and approved by the
Company’s shareholders on May 17, 2005, and as amended from time to time.
     (h) Restriction Period means, with respect to Restricted Shares, the period
during which any restrictions set by the Committee remain in place. Restrictions
remain in place until such time as the shares have vested or they have lapsed
under the terms and conditions of this Agreement and the Plan.
     (i) Restricted Stock means the shares of stock, which is granted under the
terms and conditions of this Agreement.
     (j) Vesting Criteria means the criteria set forth in Schedule A — the
Vesting Criteria Schedule to this Agreement.
     (k) Vesting Date means the date(s) specified in Schedule A — the Vesting
Criteria Schedule to this Agreement by which the Vesting Criteria must be met.
     By accepting the grant of Restricted Stock, the Grantee acknowledges and
agrees (i) that the grant will be exclusively governed by the terms of the Plan,
including the right reserved by the Company to amend or cancel the Plan at any
time without the Company incurring liability to the Grantee (except for grants
already awarded under the Plan), (ii) that grants of Restricted Stock are not a
constituent part of salary and that the Grantee is not entitled, under the terms
and conditions of employment, or by accepting or being granted an award under
the Plan to require grants to be awarded to him or her

8



--------------------------------------------------------------------------------



 



in the future under the Plan or any other plan, and (ii) that the Grantee will
seek all necessary approval under, make all required notifications under and
comply with all laws, rules and regulations applicable to the ownership of the
Restricted Stock.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officers, and the Grantee has executed this Agreement, as of
the Grant Date first above written.

              DEARBORN BANCORP, INC.
 
       
 
  By:    
 
              GRANTEE
 
                  Name:
 
       

9



--------------------------------------------------------------------------------



 



SCHEDULE A
Vesting Criteria Schedule

10